The claim of the city against the Federal government, the allowance thereof by congress, and receipt of the money thereunder by the city earmarked the fund for a specific purpose. *Page 88 
Common fairness in the premises needs no statutory authorization, nor the command to do the right thing, legislative spur.
Diversion of the fund to general municipal purposes, rather than reimbursement of taxpayers who were constrained to pay the judgment, is manifestly wrong, and the action of the city common council merits judicial support.
BUSHNELL, SHARPE, and POTTER, JJ., concurred with WIEST, J.